Exhibit 10.1

TEMPUR-PEDIC INTERNATIONAL INC.
 
AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN
 
First Amendment
To
Stock Option Agreement
(Tom Bryant)


 
This First Amendment dated as of July 8, 2008 (the “Amendment”), between
Tempur-Pedic International Inc., a corporation organized under the laws of the
State of Delaware (the “Company”), and H. Thomas Bryant, residing at the address
set out below (the “Optionee”).


WHEREAS, the Company and Optionee are parties to that certain Stock Option
Agreement, dated as of June 26, 2006 (the “Option Agreement”);


WHEREAS, the Board of Directors of the Company resolved on July 8, 2008 to amend
the terms governing the expiration of the Option in the Option Agreement;


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


A.           Definitions. Capitalized terms used but not defined herein shall
have the meanings given such terms in the Option Agreement.


B.           Duration of Option.  Subsection 3(b) (Duration of Option) of the
Option Agreement is hereby deleted and replaced in its entirety to read as
follows:


“(b)           If the Optionee’s employment is terminated pursuant to Section
3.1(c) (“Termination by the Company for Cause”) of the Employment Agreement, or
if Optionee terminates his employment (other than pursuant to Section 3.1(b) of
the Employment Agreement) or if the Optionee or the Company elects not to renew
the term of the Employment Agreement, as provided in Section 1.1 of the
Employment Agreement, then on the date of termination of employment; provided
however, that in connection with any voluntary termination of employment by the
Optionee in connection with his retirement, the earlier of (i) ninety (90) days
after the date of such termination of employment or (ii) the date the Optionee
is no longer a member of the Board of Directors of the Company; or”
 
C.           Acknowledgment.  The Optionee hereby acknowledges and agrees that
all additional vesting of the Unvested Optioned Shares under the Option
Agreement shall cease as of the date of termination of the Optionee’s
employment, notwithstanding any extended period of exerciseability as provided
in Section B above.


D.           Miscellaneous.  Except as otherwise expressly provided by this
Amendment, all of the terms, conditions and provisions of the Agreement shall
remain the same.  It is agreed by each of the parties hereto that the Agreement,
as amended hereby, shall continue in full force and effect and this Amendment
and the Agreement shall be read and construed as one instrument.  This Amendment
may be executed in any number of counterparts, each of which will be deemed an
original, but which together will constitute one document.


 
[remainder of page intentionally left blank]
 

 
 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Amendment to the Option
Agreement as of the date first above written.
 

TEMPUR-PEDIC INTERNATIONAL INC.

                  By: 
 /s/ Dale E. Williams
 
/s/ H. Thomas Bryant    Title:  EVP, CFO & Secretary   Signature of Optionee    
             
 H. Thomas Bryant
         Name of Optionee                    Optionee's Address:                
               

                                                         

 
                                                                           



                                         